Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 4,257,839 in view of Manning, US 4,033,014.
Regarding Claim 1, Yoshida et al. disclose a slide fastener-attached product comprising: a pair of element members 50, wherein each element member includes a plurality of independent elements 11 attached to a connecting member (see an annotated figure 8 below; hereinafter "AF8") at regular intervals; a slider (inherent feature for a slide fastener as disclosed) in which an element guide pass (inherent feature of the slider) is formed between an upper blade (inherent blade feature) and a lower blade (inherent blade feature); and a fastener attached member 51 in which a pair of element attaching edge portions ("edges") are provided at positions facing to each other, wherein: a width direction of the element member is orthogonal to a length direction of the element member along the connecting member (AF8) and is parallel to at least one of a top surface and a back surface of each of the element attaching edge portions (along a width direction of the tape attached member 51), each of the element members is disposed along a respective one of the element attaching edge portions at a position outside of the element attaching edge portion in the width direction of the element member (see column 4, lines 55 - 60) and directly fixed to the element attaching edge portion with a sewn portion for fixing (AF8), each of the sewn portions for fixing pierces the element attaching edge portion (figure 8), and a thread 52 forming the sewn portion for fixing (AF8) holds the connecting member (AF8).
Yoshida et al. do not explicitly disclose and each of the sewn portions for fixing pierces the respective element attaching edge portion at a position apart from the elements of the respective element member and inside with respect to the elements in the width direction of the element member.
Manning teaches a slide fastener-attached product wherein each of the sewn portions for fixing (130, 132) pierces the respective element attaching edge portion (figure 10) at a position apart from the elements (24, 26) of the respective element member and inside with respect to the elements (figure 10) in the width direction (figure 10) of the element member (see figure 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide fastener of Yoshida et al. to include a thread arrangement for the sewn portion for fixing as taught by Manning in order to provide a more secured attachment of the independent (coupling) elements to the fastener attached (tape) member.

    PNG
    media_image1.png
    511
    768
    media_image1.png
    Greyscale

Regarding Claim 2, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 1. Yoshida et al. disclose wherein the thread (52) forming the sewn portion for fixing holds the connecting member to wrap the connecting member while contacting with an outer peripheral surface of the connecting member (AF8). 
Regarding Claim 3, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 1. Manning further teaches wherein: the sewn portion for fixing (130, 132) is **formed by lock stitching** to be bent in a zigzag (back and forth) shape with respect to a length direction of the element member (figure 10). 
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 4, Yoshida et al. disclose a slide fastener-attached product comprising: a pair of element members 50, wherein each element member includes a plurality of independent elements 11 attached to a connecting member (AF8) at regular intervals; a slider (inherent feature for a slide fastener as disclosed) in which an element guide pass (inherent feature of the slider) is formed between an upper blade (inherent blade feature) and a lower blade (inherent blade feature); and a fastener attached member 51 in which a pair of element attaching edge portions ("edges") are provided at positions facing to each other, wherein: a width direction of the element member is orthogonal to a length direction of the element member along the connecting member (AF8) and is parallel to at least one of a top surface and a back surface of each of the element attaching edge portions (along a width direction of the tape attached member 51), each of the element members is disposed along a respective one of the element attaching edge portions at a position outside of the element attaching edge portion in the width direction of the element member (see column 4, lines 55 - 60) and directly fixed to the element attaching edge portion with a sewn portion for fixing (AF8).
Yoshida et al. do not explicitly disclose the element member is directly fixed to the element attaching edge portion with the sewn portion for fixing **by lock stitching**, and each of the sewn portions for fixing is formed to be bent in a zigzag shape with respect to a length direction of the respective element member.
Manning teaches a slide fastener-attached product wherein the element member is directly fixed to the element attaching edge portion with the sewn portion for fixing (130, 132) by lock stitching (figure 10), and each of the sewn portions for fixing is formed to be bent in a zigzag (back and forth) shape with respect to a length direction of the respective element member (figure 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide fastener of Yoshida et al. to include a thread arrangement for the sewn portion for fixing as taught by Manning in order to provide a more secured attachment of the independent (coupling) elements to the fastener attached (tape) member.
Regarding Claim 5, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 4. Manning further teaches wherein: the sewn portion for fixing (130, 132) pierces the element attaching edge portion (figures 10 and 11), and an upper thread (on one side of the elements 24, 26) and a lower thread (on another side of the elements 24, 26) forming the sewn portion for fixing (130, 132) holds the connecting member (36, 38, 40, 42). 
Regarding Claim 6, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 4. Manning further teaches wherein: a position that the sewn portion for fixing (130, 132) pierces the fastener attached member (20, 22) is apart from the element (24, 26) of the element member to be inside of the element attaching edge portion (figure 10) in a width direction of the element member (see figure 10). 
Regarding Claim 7, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 1. Manning further teaches wherein: each element (24, 26) of the element member has a body portion fixed to the connecting member (figure 11) and a coupling portion extending from the body portion in the width direction (see figure 10) of the element member (figure 10) and engaging with the element (24, 26) of a counterpart element member to be coupled (figure 1), and a position (on the member 20, 22) that the sewn portion for fixing (130, 132) pierces the fastener attached member (20, 22) is disposed within a region corresponding to a forming area of the body portion of each element (24, 26) regarding a length direction of the element member (figure 10). 
Regarding Claim 8, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 1. Manning further teaches wherein: each element (24, 26) of the element member has a body portion fixed to the connecting member (on the attached member) and a coupling portion (extending form the body portion) engaging with the element of a counterpart element member to be coupled (figure 1), the coupling portion has a neck portion (tapered portion extending from said body portion) extending from the body portion in the width direction of the element member (24, 26) and a coupling head portion (extending from the neck portion) further extending from the neck portion in the width direction (figure 10), and the element member (24, 26) is fixed such that a side surface part 32, 34 of the body portion (figure 10) disposed on an opposite side of the neck portion in the width direction is contacted with the element attaching edge portion (figure 11). 
Regarding Claim 13, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 1. Manning further teaches wherein: the element attaching edge portion of the fastener attached member (20, 22) is **formed by folding** a side edge part of the fastener attached member in the width direction of the element member. 
Regarding Claim 15, see the rejection of claim 7 above.
Regarding Claim 18, see the rejection of claim 8 above.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 4,257,839 in view of Manning, US 4,033,014 as applied to claims 1 and 13 above, and further in view of Segawa et al., US 2005/0235466.
Regarding Claim 13, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 1. The combination does not expressly teach wherein the element attaching edge portion of the fastener attached member is formed by folding a side edge part of the fastener attached member in the width direction of the element member.
Segawa et al. teach a slide fastener wherein the element attaching edge portion (4) of the fastener attached member (2) is formed by folding (figure 3) a side edge part of the fastener attached member (2) in the width direction (figure 3) of the element member (3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the attached member of the combination of Yoshida et al. and Manning to have a folding as taught by Segawa et al. in order to reinforce the edge portion of said attached member for the element member to be fastened to said edge portion. 
Regarding Claim 21, see the rejection of claim 13 above.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 4,257,839 in view of Manning, US 4,033,014 as applied to claims 8 and 16 above, and further in view of Hasegawa et al., US 2009/0013505.
Regarding Claim 9, the combination of Yoshida et al. and Manning teaches the slide fastener-attached product according to claim 8. The combination does not expressly teach wherein: an insertion concave portion to which a part of the element attaching edge portion is inserted is disposed on the side surface part in the body portion of the element along a length direction of the element member. 
Hasegawa et al. teach a slide fastener wherein an insertion concave portion 31a, 31b to which a part of the element attaching edge portion (2a) is inserted is disposed on the side surface part in the body portion (20) of the element (1) along a length direction of the element member (figure 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the independent elements (11) of the combination of Yoshida et al. and Manning to include a concave portion as taught by Hasegawa et al. in order to provide an alternative way to fasten the body portion of the elements to the edge portion of the attached (tape) member. 
Regarding Claim 17, see the rejection of claim 9 above.
Allowable Subject Matter
Claims 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 9, 13, 15 - 17 and 21 have been considered but are moot because the amended features have necessitated a new ground of rejection as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677